Citation Nr: 0720378	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  03-22 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from October 1967 to May 1969.

This appeal to the Board of Veterans Appeals (the Board) is 
from action taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, SC in February 2003.

The veteran and his wife provided testimony before the 
undersigned at a hearing held at the VARO in March 2005; a 
transcript is of record.  [Tr.]

The case was remanded by the Board for evidentiary 
development to include acquisition of complete clinical files 
and a medical opinion in December 2005 and again in August 
2006.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran was recorded as having had back complaints as 
a result of a bunk-related injury in service.

3.  The competent medical evidence, to include the findings 
of VA examinations and medical opinions, does not sustain a 
credible nexus between any current low back disorder and any 
in-service experience.



CONCLUSION OF LAW

A chronic low back disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. 
§§ 3.102, 3.303 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The veteran filed his claim for service connection for a low 
back disorder in October 2002.  The RO provided a pre-
adjudication VCAA notice by letter, dated in October 2002 and 
again in January 2003, detailing the evidence needed.  The 
VARO denied his claim in a rating action in February 2003.  
The veteran filed his Notice of Disagreement (NOD) in March 
2003.  A Statement of the Case (SOC) was issued in March 
2003.  The veteran filed his Substantive Appeal, a VA Form 9, 
in July 2003.  

On various occasions since then, including at the hearing and 
in two Board remands, development has been discussed and 
undertaken, and the veteran had been fully apprised of what 
was required in each instance and given an opportunity 
participate in the obtaining of the necessary data.  The 
veteran was told what additional evidence was needed to 
substantiate the claim of service connection.  He was also 
notified that VA would obtain service records, VA records, 
and records of other Federal agencies and that he could 
submit private medical records or authorize VA to obtain 
private medical records on his behalf.  He was asked to 
submit any evidence that would include that in his 
possession.  The notices included the general effective date 
provision for the claims, that is, the date of receipt of the 
claims.  A specific Dingess notice was sent to him in June 
2006.

A VA examination was scheduled and medical opinion was 
requested and obtained.  He was fully informed with regard to 
the pending issue in the SOC and SSOCs.  He was sent an 
evidence development letter by the RO after which his claim 
was then readjudicated in an SSOC, which was accompanied by 
notification of the pertinent provisions of regulations and 
judicial guidelines.

The Board finds that the content of the letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  VCAA notification with regard to the 
claim was furnished prior to (as well as after) the initial 
adjudication, and any defect with respect to timing was 
harmless error.  See Mayfield, supra and subsequent cases 
which are inapplicable herein.  He was advised of his 
opportunities to submit additional evidence.  Subsequently, 
the SSOC provided the veteran with additional time to submit 
evidence.  Thus, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  He has indicated 
that he has no other information or evidence to give VA to 
substantiate his claim.

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  After two prior 
remands, another remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the veteran.  The Court of Appeals for Veterans 
Claims has held that such remands are to be avoided.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.


II.  Pertinent Law and Factual Background
 
Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303 (2006).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

In addition, service connection for arthritis may be 
established based upon a legal presumption by showing that 
the disability was manifested to a compensable degree within 
one year from the date of separation from service.  38 
U.S.C.A. §§ 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b).

In this case, the veteran's service medical records reflect 
that starting in February 1968, the veteran was seen on 
several occasions for complaints relating to pain in his 
back.  In late February 1968, he reported that he had fallen 
the night before; X-rays were negative.  In early March, he 
complained that his back pain made it hard to sleep and he 
was referred for an orthopedic evaluation.  At the orthopedic 
clinic evaluation at Ft. Jackson, the veteran reported that 
he had injured his low back a week before when he fell 
getting out of the upper bunk.  He had some tenderness at L-
4/L-5 midline.  Diagnosis was resolving acute strain.  

On another visit in late February 1968, he said that he had 
stepped off his bunk and his leg gave out from under him 
causing a twisting injury to the back.  Lumbosacral strain 
was again diagnosed.  He continued to complain of low back 
pain through the summer of 1968 for which treatment included 
limited profile, heating pad and exercises and a bed board.  
His last visit for low back pain was in early August 1968.  
In January 1969, he reported that he had struck his pelvis on 
the back of a truck and had tenderness over the symphysis.  
He was told to apply heat locally for what was felt to be 
bruised tissue.  There were no further notations in service 
records of low back pain or other complaints including at the 
time of the separation examination in April 1969 when he 
checked "no" to back pain.

The veteran has reported and testified that he was seen for 
his low back after service, and denied a job at International 
Paper in 1970 when a physical there showed a disc problem.  
However, there is no collateral documentary evidence in the 
file to support that.  His wife has confirmed in her 
testimony that the physicians who treated him are all 
deceased.  And at least one private chiropractic provider 
whose identity the veteran provided has not been forthcoming 
with records for his care.

VA clinical records and evaluations in the 2000's show 
complaints of low back pain and functional limitations.

At the hearing before the undersigned at the VARO in March 
2005, the veteran described in detail his in-service bunk 
injury involving his back.  Tr. at 2-3, 13.  He stated that 
he continued to have problems in service and frequently went 
on sick call.  Tr. at 3-4.  Since service, he had had back 
problems which seemed to have gotten worse; he sought 
treatment from various physicians, all now deceased.  Tr. at 
4-5.  He reiterated that he had been turned down for a job at 
International Paper in 1970 due to his back.  Tr. at  5-6.  
The veteran's wife testified that after he came home from 
service and they got married, the veteran continued to have 
back problems which she described in detail.  Tr. at 6-7.  
She said that she had known him since she was age 12, so she 
could compare before and after service; that she observed the 
back problems for herself; and that he told her about the 
bunk incident.  Tr. at 13-14.  She said that in the late 
1980's he went to a chiropractor who provided massage and a 
TENS unit with some benefit.  Tr. at 7-8.  The veteran 
testified that after service, he worked with a machine shop 
which eventually went out of business, and then he started 
with small engines.  He denied that any of this work required 
heavy lifting.  Tr. at 9.  On inquiry, he recalled perhaps 
having reinjured his back when working on a truck.  Tr. at 
10-11.

On VA examination in July 2005, the examiner reviewed the 
evidence of record.  It was noted that the veteran had had 
low back complaints in service after falling form his bunk.  
Since then, he had had intermittent pain.  The veteran said 
that since leaving the service, he had worked as a machinist 
and small engine repairman, both of which involved lifting.  
He said that 15 years ago, he was working on a truck, 
slipped, fell and twisted, leading to significant worsening 
of his pain, and shortly thereafter, began to have radiation 
down the left leg and buttock.  In the last 6-8 years he had 
had burning and tingling in the top of the left foot.  A 
magnetic resonance imaging (MRI) two years earlier had 
reportedly shown degenerative disc disease.  The examiner's 
current low back findings were reported in detail.  

The physician opined that the veteran's low back problems 
were "lumbar degenerative disk disease, considered most 
likely secondary to lifting and fall at work within the last 
15 years and considered less than 50% likely to be due to the 
fall which occurred during military service". (emphasis 
added)

The Board remanded the case for an additional VA evaluation 
to include a medical opinion.  The VA assessment, conducted 
in January 2006, is reported in detail in the file.  The 
examiner reviewed the entire file and noted the veteran's in-
service and post-service back history.  It was noted that an 
MRI in 2002 showed a circumferential disc bulge at L-3/L4, 
L4/L-5 and L-5/S-l, resulting in mild to moderate neural 
foraminal stenosis. X-rays from 2005 confirmed the presence 
of degenerative changes in the lower spine.  

The VA physician opined as follows:

It is my impression that (the veteran) 
has lumbar spondylosis with some 
degenerative disc disease, much more 
likely than not, not related to an injury 
sustained in February 1968 based on all 
of the above findings, including an 
absence of evidence of continuing 
symptoms, including the fact that one 
would anticipate a more impressive 
radiologic report if this process had 
been going on continuously for close to 
40 years and including that the history 
as report to [the VA physician who 
examined him in 2005] several months ago 
was markedly different than that of 
today.  (emphasis added)

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The Board does not doubt the 
sincerity of the veteran's belief, as supported by his wife, 
that the back problems he experienced during service 
represent a chronic disorder that he continues to have.  
However, questions of medical diagnosis and causation are 
within the province of medical professionals.  Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As a layman without 
the appropriate medical training or expertise, the veteran 
and his wife are not competent to render a probative (i.e., 
persuasive) opinion on such a medical matter.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").

In any event, the veteran's statements, and those of his wife 
as well, in the aggregate, with any inconsistencies that may 
appear within, must be viewed in conjunction with the 
objective medical evidence.   

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such have 
resulted in a disability.  Hence, if there is present 
disability, as the case herein, there must also be a nexus 
between that disability and service or there can be no valid 
claim for service connection.  Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The Court has consistently held that, under the law 
cited above, "[a] determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the Federal Circuit, which has 
stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability."  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b) (2006). Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  In this case, while 
the veteran says he has had continuingly increasing back 
problems for decades, and ever since the incident in service, 
this is not otherwise sustained by the credible and 
verifiable evidence of record.

Moreover, in this case, there are two definitive medical 
opinions in the file, both of which unequivocally dissociate 
the veteran's post-service back problems, to include those he 
now exhibits, as being in any way connected with the 
incident(s) and complaints of service.  These credible and 
persuasive opinions were based on the entree record, and are 
entirely supported thereby.  

Absent essential chronicity and most particularly, a 
supportable nexus between current disability and service, 
service connection is not warranted.  In so concluding, the 
Board has considered the benefit-of-the-doubt doctrine; 
however, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable. See 38 
U.S.C.A. § 5107(b) (West 2002).



ORDER

Service connection for a low back disorder is denied.



____________________________________________
CHRISTOPHER J. GEARIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


